DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190227375 A1 (Oh; Chulwoo et al.)


    PNG
    media_image1.png
    338
    387
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    483
    670
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    251
    376
    media_image3.png
    Greyscale

Per claims 1, 8-9, and 12-14, Oh teaches a diffractive optical element comprising a diffraction layer [1302] comprising a plurality of optical axes along an in-plane direction [see figure 16], 5wherein the diffraction layer comprises an anisotropic material [liquid crystal material 1306] that satisfies one of Relationship Equations 1 A to 3A: Relationship Equation 1A 
Δn1 (450 nm) < Δn1 (550 nm) ≤ Δn1 (650 nm)
 10Relationship Equation 2A
Δn1 (450 nm) ≤  Δn1 (550 nm) < Δn1 (650 nm)

Δn1 (450 nm) =  Δn1 (550 nm) = Δn1 (650 nm)
wherein, in Relationship Equations 1A to 3A, An1 (450 nm) is a birefringence of the anisotropic material at a wavelength of 450 nanometers, 20An1 (550 nm) is a birefringence of the anisotropic material at a wavelength of 550 nanometers, and An1 (650 nm) is a birefringence of the anisotropic material at a wavelength of 650 nanometers [see paragraphs 0182-0185, and 0285-0299]
Specifically, the "plurality of optical axes" of the diffraction layer is configured to change periodically along the in-plane direction and with a grating pitch between 0.8 micrometers to 10 micrometers (see figures 20a and 20b, and paragraph [0288], the grating pitch is implicit). The anisotropic material is a liquid crystal, the diffraction layer comprises a plurality of liquid crystals disposed in a thickness direction of the diffraction layer, and the plurality of liquid crystals disposed in the thickness direction are not twisted in the inplane direction of the diffraction layer (see paragraph [0298]). The diffractive optical element of any preceding claim, wherein the birefringence of the anisotropic material at a wavelength of 550 nanometers is 0.01 to 0.5 (see paragraph [0297]). The diffractive optical element of any preceding claim, wherein a diffraction efficiency of the diffractive optical element at a wavelength of 450 nanometers, a diffraction efficiency at a wavelength of 550 nanometers, and a diffraction efficiency at a wavelength of 650 nanometers are each independently 70% to 100% (paragraph [0184]). The diffractive optical element is a lens or a prism (see e.g. figure 16). The diffractive optical element is a flat diffractive optical element having a constant thickness and a constant curvature (see e.g. figure 20). Oh also describes a stack of diffractive elements (see e.g. figures 10 -13) to be used in a display device. The stack of diffractive elements can comprise a blue diffractive optical 
	Regarding the ranges above, the courts have held overlapping ranges to be at least obvious.  Improved diffraction would have been an expected benefit. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
	Per claim 2, Oh teaches the diffractive optical element of claim 1, wherein the plurality of optical axes of the diffraction layer is configured to change periodically along the in-plane direction [see figure 16].  
Per claim 53, Oh teaches the diffractive optical element of claim 1, wherein the diffraction layer comprises at least one grating pitch, and the grating pitch is about 0.8 micrometers to about 10 micrometers [see paragraph 0227].  Regarding the ranges above, the court have held overlapping ranges to be at least obvious.  Improved diffraction would have been an expected benefit. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 4, Oh teaches the diffractive optical element of claim 1, wherein 10the anisotropic material is a liquid crystal, the diffraction layer comprises a plurality of liquid crystals disposed in a thickness direction of the diffraction layer, and the plurality of liquid crystals disposed in the thickness direction are not twisted in the in-plane direction of the diffraction layer.
[see paragraph 0297].  Oh teaches the ranges of the birefringence at all colors.  However, the courts have held overlapping ranges to be at least obvious.  Improved diffraction would have been an expected benefit. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
  Per claim 7, Oh teaches the diffractive optical element of claim 1.  Oh lacks a diffraction angle of the diffraction layer at a wavelength of 450 nanometers, a diffraction 15angle of the diffraction layer at a wavelength of 550 nanometers, and a diffraction angle of the diffraction layer at a wavelength of 650 nanometers are the same or different and are within about 1 degree to about 50 degrees of each other.  However, the above ranges involves only routine skill in the art.  Improved diffraction would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 10, Oh teaches the diffractive optical element of claim 1, wherein the diffractive optical element is a lens or a prism [lens, see figure 16].  
Per claim 11, Oh teaches the diffractive optical element of claim 1, wherein the diffractive optical element is a flat diffractive optical element having a constant thickness and a constant curvature [see figures 13 and 16].  
Per claim 15, Oh teaches a stacked diffractive optical element comprising a plurality of the diffractive optical elements of claim 1 [see figures 13 and 15 which show a repeating pattern each being a diffractive optical element].

Per claim 17, Oh teaches the stacked diffractive optical element of claim 15.  Oh lacks an explicit teaching of a color filter.  However, it was common knowledge to incorporate at least one wavelength selective filter to produce color images.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190227375 A1 (Oh; Chulwoo et al.), as applied to claims 1-4 and 12-13 above, and further in view of Xiong et al., Optics Express 27, 13, pages 18102 – 18112 (IDS reference).
Per claim 5, Oh teaches the diffractive optical element of claim 1.  Oh lacks the anisotropic material haviing a birefringence dispersion satisfying Relationship Equations 4A and 5A: Relationship Equation 4A 
0.70 ≤ Δn1 (450 nm)/Δn1 (550 nm) ≤ 1.00
 Relationship Equation 5A
1.00 ≤ Δn1 (650 nm)/Δn1 (550 nm) ≤ 1.25
1 (450 nm) is the birefringence of the anisotropic material at a wavelength of 450 nanometers, An1 (550 nm) is the birefringence of the anisotropic material at a 5wavelength of 550 nanometers, and An1 (650 nm) is the birefringence of the anisotropic material at a wavelength of 650 nanometers.
	However, Xiong teaches an anisotropic materials having a birefringence dispersion satisfying Relationship Equations 4A and 5A of claim 5 are very well known in the field [see e.g. D3: table 1, D4: figure 1 and table 1, D5: tables 5 - 7, D6: tables 1 – 5].  Improved visible spectrum diffraction would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Xiong with Oh.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871